Order unanimously affirmed, without costs. Memorandum: Plaintiff appeals from an order dismissing its complaint in an action brought under the Federal civil rights statute (42 USC § 1983) alleging that the City of Syracuse deprived it of its property by continually grossly overassessing its property after the assessments had been reduced by the courts in tax reduction proceedings.
We affirm because the complaint fails to state a cause of action. Although an aggravated and persistent pattern of tax abuse may constitute a taking or a deprivation of property in violation of a property owner’s civil rights, the facts alleged in the complaint show that "[plaintiff] was not the one subjected to this unlawful conduct” (Grant Co. v Srogi, 52 NY2d 496, 518). In this action, therefore, plaintiff cannot rely upon the violation of its predecessor’s constitutional rights, and following the reasoning of the Court of Appeals in Grant Co. v Srogi (supra), we find that the city’s conduct directed against the plaintiff was insufficient to constitute a taking or a deprivation of property in violation of plaintiff’s civil rights. (Appeal from order of Supreme Court, Onondaga County, Murphy, J.— dismiss complaint.) Present — Callahan, J. P., Boomer, Green, Pine and Schnepp, JJ.